Parskey, J.
(dissenting). The state charged the defendant with robbery in the first degree, in violation of General Statutes § 53a-134 (a) (4) in that “in the course of the commission of the crime he or another participant displayed what he represented by his words or conduct to be a firearm, to wit: a pistol . . . .’’It is an affirmative defense under this statute that the weapon used is one from which a shot could not be discharged. The defendant asserted this defense. At the trial he testified that he had used a pistol in the robbery but claimed that it could only fire blanks. On cross-examination, upon inquiry by the state, the defendant admitted that in February, 1980, he had been convicted of robbery. The prosecutor then inquired whether the defendant had a pistol with him at that time. Upon objection by the defendant the question was subsequently withdrawn. After denying the defendant’s motion for a mistrial the court immediately gave the *635jury a cautionary instruction.1 Later in its charge to the jury the court again cautioned the jury about the prosecutor’s question.2 The majority concludes that not *636only was the question improper but that the implicit suggestion that on another occasion the defendant had used a pistol in a robbery was so prejudicial that it denied the defendant a fair trial.
“The general rule in Connecticut is that a mistrial is granted only where it is apparent to the court that as a result of some occurrence during trial a party has been deprived of the opportunity for a fair trial. . . . The fairness of the trial and not the culpability of the prosecutor is the standard for analyzing the constitutional due process claims of criminal defendants alleging prosecutorial misconduct.” State v. Ubaldi, 190 Conn. 559, 562, 462 A.2d 1001, cert. denied, 462 U.S. 1001, 104 S. Ct. 280, 78 L. Ed. 2d 259 (1983). When measured against this standard, the majority’s conclusion that the occurrence denied the defendant a fair trial is incomprehensible.
It is stated that “[t]he impermissible inference raised by the improper question under all the circumstances gravely impaired the defendant’s right to make his affirmative defense in a fair and proper manner.” This statement does not reveal a self evident truth. The issue before the jury was not whether the defendant used a pistol. That was admitted. Nor was it whether the pistol was fired or even whether it was loaded. The narrow question was whether the pistol was capable of firing a shot and it was the defendant’s burden to establish by a fair preponderance of the evidence that a shot could not be fired from the pistol. The mere fact that a pistol is possessed or displayed on more than one occa*637sion says absolutely nothing about its capacity to fire bullets. To hold otherwise is not only to indulge in convoluted logic but also to enshrine speculation in the pantheon of rational thought.
The jury were aware that the defendant had been convicted of another robbery. They were instructed that they could consider this previous conviction but only on the question of the defendant’s credibility. They were specifically instructed that they were not to speculate about the answer to the prosecutor’s question and were to draw no adverse inferences against the defendant from the stricken question. While it is obvious that the jury rejected the defendant’s affirmative defense I fail to see how they could have been influenced by the knowledge that the defendant purportedly had used a pistol in another robbery. The defendant testified that the pistol he used in the crime charged was a “starter pistol” he had purchased at a pawnbroker’s in July, 1979. The pawnbroker testified that at the time of the alleged purchase he did sell “starter pistols.” The defendant admitted that he had committed two robberies. He further admitted that he displayed a pistol in one of them, namely, the offense charged. If the jury were inclined to accept the defendant’s explanation that the pistol was a “blank gun” and if they were inclined to believe that a gun was used in the other robbery, then they could have inferred that it too was a “blank gun.” I would find no error.
In this opinion Shea, J., concurred.

 “COURT’S PRELIMINARY INSTRUCTIONS TO JURY
“The Court: I will so indicate, that the Court had you retire to the jury room, there was a motion outstanding, and an objection outstanding made by defense counsel. The Court has heard arguments and has sustained the objection of defense counsel. I would ask you to disregard completely the question that was asked. Put it out of your minds and not consider it at all in your deliberations. The Court, upon final instructions to you, will instruct you as to what consideration you can give to the testimony relating to a prior conviction. You will be limited to your considerations of that type of testimony as the Court instructs and I would ask you to keep that in mind at this point in time. You may proceed.”


 “PARTIAL TRANSCRIPT OF COURT’S INSTRUCTIONS TO JURY
“Now, it is also my recollection, ladies and gentlemen, that the defendant and another witness Mr. Valentin admitted to having been convicted previously of crime. Now, evidence of those convictions may be considered by you only as affected their credibility as witnesses. We have a statute in Connecticut which provides that no person shall be disqualified as a witness because of conviction of crime, but that such conviction may be shown to affect his credibility. The fact that a witness was convicted of a crime, then, does not disqualify him as a witness and it should not be considered by you in that light. Under the old common law of course, persons who had been convicted of infamous crimes were not qualified to be witnesses at all. The statute which I refer to has been construed to have as its purpose to make persons who have been convicted of crime competent witnesses. However, it was not the intention of the legislature to make such a person necessarily entitled to full credit. The fact of the conviction is one of the factors for you to take into consideration, along with any other material facts in determining the credibility which you will accord to the defendant and to Mr. Valentin’s testimony. Now, in this regard, I will caution you that evidence of prior conviction of the defendant, of a crime, even if said crime is of a similar nature to the crime of which he is presently charged, cannot be treated by you in any way as proof that the defendant is guilty of the crime of which he presently stands charged. In other words, such evidence is limited in its effect, and you may consider it only as to any weight it might have on the credibility to be afforded the testimony offered by Mr. Binet on direct or cross-examination. The evidence was permitted by the Court for that limited purpose only and should be considered by you only in that light. Now, further, you may recall that a particular question was posed to the defendant or the accused by the State on cross-examination, after his admission of a prior crime. And this was objected to by counsel for the defendant and arguments on that objection were heard by the Court out of the presence of the jury. Now, the Court sustained the *636objection raised by the defense and the question was disallowed and no answer from the defendant was forthcoming. I would remind you, as I instructed you earlier in this charge, that you must not consider any evidence which was offered and refused. You must dismiss from your minds the question posed which was disallowed by the Court and stricken from the record. You must not speculate as to what answer may have been given to the disallowed question and no inference adverse to the accused may be drawn from the question which was stricken.”